DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A-Prong 1

The claims recite 
storing, a plurality of data records,
wherein the plurality of data records comprise rental data associated with rental items;
receiving, from a requestor, an access request for access to the rental data, wherein the rental data includes a price minimum and an availability for each of a plurality of rental locations;
           authenticating an identity of the requestor;
providing, to the requestor, access to the rental data;
receiving, from the requestor, bid data for a first rental location from the plurality of rental locations, wherein the bid data comprises an ask price for the first rental location;

generating a transaction record comprising the identity of the requestor and the bid data; and

comparing the ask price to the price minimum associated with the first rental location to determine an action for the first rental location.

The claims falls into the abstract idea groupings of  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and 
The limitations under their broadest reasonable interpretation, covers performance of the limitation business relations but for the recitation of generic computer components.  That is, other than recited, “server, distributed database, processor, memory and computer”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly, the claims recite an abstract idea.

MPEP 2106 Step 2A-Prong 2
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “server, distributed database, processor, computer”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“server, distributed database, processor, memory, computer”,)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Integration into a practical application requires the additional element(s) to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This is not the case in the instant application. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component; 
MPEP 2106 Step 2B
Eligibility requires that the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. As discussed above, this is where the instant application falls short. The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already
presented (that is, they further limit the organizing of human activities at step 2A —
Prong One without adding any new additional elements other than those already
analyzed above with respect to the independent claims at 2A — Prong Two; moreover
claims 2-10 and 12-18 and their analogous claims also further recite certain methods of organizing human activity.
The dependent claims describe an IOT device, token and an electronic lock, but these additional elements do not remedy the deficiencies.
relationships/correlations and determining mathematical variables).
Dependent Claims Step 2B:	
The dependent claims merely use the same general technological environment
and instructions to implement the abstract idea as the independent claims without
adding any new additional elements. Accordingly, they are not directed to significantly
more than the exception itself, and are not eligible subject matter under § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II U.S. Pre-Grant Publication No. 2019/0311447 in view of Vlahoplus U.S. Pre-Grant Publication No. 2002/0029183 A1 in further view of Guler U.S. Pre-Grant Publication No. 2003/0018515 A1
As per Claims 1 and 11, Strnad teaches 
storing, in a server, a distributed database that includes a plurality of data records,
wherein the plurality of data records comprise rental data, (see para. 128) associated with real estate items (see para. 21 and 98);
receiving, from a requestor, an access request for access to the real estate data (see para. 98), 
authenticating an identity of the requestor (see para. 154);
providing, to the requestor, access to the real estate data (see para. 154);
generating a transaction record (see para. 16)
Strnad does not explicitly teach the limitation taught by Vlahoplus rental data; wherein the rental data includes a price minimum (see para. 242) and an availability for each of a plurality of rental locations (see para. 37A;
receiving, from the requestor, bid data for a first rental location from the plurality of
rental locations (see para. 249 and fig. 37b), wherein the bid data comprises an ask price for the first rental location (see para. 242);
comparing the ask price to the price minimum associated with the first rental location
to determine an action for the first rental location (see para. 101 and 164);
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the rental data of Vlahoplus for the real estate data of Strnad. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Strnad to include the teachings of Vlahoplus to effect the transfer of ownership of goods, as taught by Vlahoplus.
Strnad does not explicitly teach the limitation taught by Guler generating a transaction record comprising the identity of the requestor and the bid data (see para. 52); 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Strnad and Vlahoplus to include the teachings of Guler to effect the transfer of ownership of goods, as taught by the cited portion of Guler.
As per Claim 2 and 12, Strnad in view of Vlahopolus in further view of Guler teach the method of claim 1 as described above. Strnad further teaches wherein the distributed database is a block chain that receives data from a plurality of entities, the data received for storage is configured to be processed to generate a transaction record that is dependent on previous data stored in the block chain (see para. 91-92, 151 and 154, the Examiner is interpreting valuation as previous data).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II U.S. Pre-Grant Publication No. 2019/0311447 in view of Vlahoplus U.S. Pre-Grant Publication No. 2002/0029183 A1 in further view of Guler U.S. Pre-Grant Publication No. 2003/0018515 A1 and Kennedy U.S. Pre-Grant Publication No. 2017/0132626 A1
As per Claims 3 and 13, Strnad in view of Vlahopolus in further view of Guler teach the method of claim 1 as described above. Strnad does not explicitly teach the limitation taught by Kennedy receiving, from the requestor, payment data for the first rental item (see para. 75);
adding the offer data and the payment data to the transaction record (see para. 75); and
storing the transaction record in the distributed database (see para. 18). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Strnad, Vlahoplus and Guler to include the teachings of Kennedy to establish a trading zone. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II U.S. Pre-Grant Publication No. 2019/0311447 in view of Vlahoplus U.S. Pre-Grant Publication No. 2002/0029183 A1 in further view of Guler U.S. Pre-Grant Publication No. 2003/0018515 A1 and Wong U.S. Pre-Grant Publication No. 2003/0130932 A1 and Kennedy U.S. Pre-Grant Publication No. 2017/0132626 A1.
As per Claims 4 and 14, Strnad in view of Vlahopolus in further view of Guler teach the method of claim 1 as described above. Strnad does not explicitly teach the limitation taught by Wong wherein the action comprises rejecting the ask price in the bid data based on a determination that the ask price is less than the price minimum associated with the first rental item (see para. 7); and further comprising:
Strnad does not explicitly teach the limitation taught by Kennedy 
storing the action in the distributed database (see para. 18). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Strnad, Vlahoplus and Guler to include the teachings of Kennedy to increase processing in a payment transaction network and blockchain network, as taught by Kennedy. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad, II U.S. Pre-Grant Publication No. 2019/0311447 in view of Vlahoplus U.S. Pre-Grant Publication No. 2002/0029183 A1 in further view of Guler U.S. Pre-Grant Publication No. 2003/0018515 A1 and Sifford U.S. Pre-Grant Publication No. 2017/0243215 A1 and Chattobadhayay-(Reference U of the attached PTO-892).
As per Claims 6 and 16, Strnad in view of Vlahopolus in further view of Guler teach the method of claim 1 as described above. Strnad does not explicitly teach the limitation taught by Sifford transmitting the transaction record to the requestor  (see para. 7). Strnad does not explicitly teach the limitation taught by Chattobadhayay and to an internet-of-things (IoT) device associated with the first rental location (see pg. 2, para. 3 and pg. 4 para. 2). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Strnad, Vlahoplus and Guler to include the teachings of Sifford and Chattobadhayay to provide a confirmation to a user and avoid spoofing. 
Claims 5-10, 15 and 17-18 are not rejected by the prior art of reference. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strnad, II U.S. Pre-Grant Publication No. 2019/0311447.
As per Claim 19, Strnad teaches storing, in a memory of a processing server, a distributed database that includes a plurality of data records (see para. 128);
receiving, from a publisher, a request to store a new record to the distributed database (see para. 154 and 129);
verifying an identity of the publisher (see para. 154 and 129); and
based at least in part on verifying the identity of the publisher, storing the new record
to the plurality of data records of the distributed database (see para. 16 and 129).

As per Claim 20, Strnad teaches the method of claim 20 as described above. Strnad further teaches wherein the distributed database is a block chain that receives data from a plurality of entities, the data received for storage is configured to be processed to generate a transaction record that is dependent on previous data stored in the block chain (see para. 91-92, 151 and 154, the Examiner is interpreting valuation as previous data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Chen reference describes a distributed ledger system for peer-to-peer networks and real-time data transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628